Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections

1.	Claim(s) 8 & 14 are objected to because of the following informalities:  
a.	Per claim 8, line 1, change “reach” to –each--.
b.	Per claim 14, line 2, change “with in” to –within--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim(s) 1-5 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Achillopoulos US2021/0075863 in view of Achillopoulos 	US2021/0007234.

	Per claim 1 Achillopoulos teaches an edge computing system (105, 705, Abstract, [0002], [0073]-[0074] see fig.1, 4 & 7), comprising: an information technology (IT) space (705; [0049], see fig.7, “interior space of 705 used to secure 703”)  having a plurality of electronic racks (101; [0049], [0064], see fig.1) disposed therein (see fig.7), wherein each of the electronic racks contains one or more servers  (403 & 414; [0056], [0030], see fig.4) a power system (401) to provide power to the electronic racks ([0052] & [0056]); an energy storage system (402; [0052] & [0056]) to provide backup power when the power system is unavailable ([0052]); and a container (705) containing the IT space (see fig.7), the power system, and the energy storage system therein (see fig.4 & 7) 
	Achillopoulos does not explicitly teach one or more servers to provide data processing services to a plurality of Internet of Thing (IoT) devices; a cooling system coupled to the electronic racks to provide cooling to the severs of the electronic racks; a power system to provide power to the cooling system, and a container containing the cooling system, wherein the edge computing system contained in the container is a mobile system deployable between the IoT devices and a cloud data center.  
	Achillopoulos 7234 however discloses one or more servers to provide data processing services to a plurality of Internet of Thing (IoT) devices ([0003]-[0009]); a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have one or more servers provide data processing services to a plurality of IoT devices, have a cooling system coupled to the electronic racks to provide cooling to the servers of the electronic racks, a power system to provide power to the cooling system and a container containing the cooling system, wherein the edge computing system contained in the container is a mobile system deployable between the IoT devices and a cloud data center as taught by Achillopoulos 7234 in the edge computing system of Achillopoulos, because the servers ensures that there is no lag in processing data to and from the IoT device to ensure a reliable and effective operation of the IoT device, while also ensuring that there is no overheating of the edge computing system due to the work load of the servers, also having a power system ensures that the edge computing system is efficiently and effectively operational while also being fully mobile/portable, thus ensuring that the edge computing system can be deployed and used in various types of environment and situations. 
	Per claim 2 Achillopoulos in view of Achillopoulos 7234 teaches the edge computing system of claim 1, wherein the power system (401), and the energy storage system (402) is pre-fabricated and assembled as a single container unit (see fig.4) within the container (see fig.7).  
	Achillopoulos in view of Achillopoulos 7234 discloses substantially all the limitations of the claim(s) except for each of the cooling system is pre-fabricated and assembled as a single container unit within the container.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to having the cooling system, the power system and the energy storage system pre-fabricated as a single container unit within the container, because it ensures that the system are easily transportable while also being fully operational, thus ensuring efficient operation of the edge computing system, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
	Per claim 3 Achillopoulos in view of Achillopoulos 7234 teaches the edge computing system of claim 2, wherein single container unit of assembled modules can be loaded in a vehicle or transportation system for deployment ([0018], “autonomous vehicle”, [0024], [0054]).  
	Per claim 4 Achillopoulos in view of Achillopoulos 7234 edge computing system of claim 1, wherein the servers process data or stores data from one or more IoT devices before the data is processed or stored in the cloud data center ([0003]-[0009]).  
	Per claim 5 Achillopoulos in view of Achillopoulos 7234 edge computing system of claim 1, wherein the cooling system provides air or liquid cooling functions for the servers ([0035]).  
	Per claim 15 Achillopoulos in view of Achillopoulos 7234 teaches the edge computing system of claim 1, further comprising a natural energy system configured to generate power using a natural energy source to provide power to the electronic racks ([0052]) and the cooling system ([0038]-[0039], “Achillopoulos 7234).

Allowable Subject Matter

3.	Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 6, includes allowable subject matter because of the edge computing system of claim 1, further comprising a source distribution unit (SDU) having connectors to connect the servers to the cooling system, energy storage system, and power system.  
	Claims 7-14 depends on claim 6, therefore allowable for the same reason.
	
Email Communication

.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stone et al. US2020/0025451 discloses a cooling system located within a shipping container.
	Best US2014/0307384 discloses an integrated computing module with power and liquid cooling components.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.